Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement on Form S-3 (File No. 333-102699), Registration Statement on Form S-3 (File No. 333-206622) and the Registration Statements on Form S-8 pertaining to QCR Holdings, Inc. 401(k)/Profit Sharing Plan (File No.333-116022), QCRHoldings, Inc. 2005 Deferred Income Plan (File No. 333-127466), QCR Holdings, Inc. 2008 Equity Incentive Plan (File No. 333-151042), QCR Holdings, Inc. 2013 Equity Incentive Plan (File No. 333-188391), QCR Holdings, Inc. 2010 Equity Incentive Plan (File No. 333-188391) and QCR Holdings, Inc. Amended and Restated Employee Stock Purchase Plan (File No. 333-188391) of our report dated March11, 2016 relating to our audits of the consolidated financial statements and internal control over financial reporting which appears in this Annual Report on Form 10-K of QCR Holdings, Inc. for the year ended December 31, 2015. Davenport, Iowa March 11, 2016
